Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1, 5, 7, and 11 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Yoshino et al. (US 9,605,452) shows: A handle device for a vehicle in which an operating member (11; Yoshino et al.) linked to a base (OP; Yoshino et al.) fixed to a door (D; Yoshino et al. ) of a vehicle to be rotatably operable is operated so as to displace an output portion (12; Yoshino et al.) and operate a door lock device (c.6, l. 31, latch device; Yoshino et al.) in the door linked to the output portion, wherein the output portion include a cam body (30; Yoshino et al.) including a curved cam portion (32a; Yoshino et al.) which is linked to the base, driven to rotate by the operating member, and for determining a rotation angle of the operating member and a property of displacement of the output portion, and wherein a displacement amount in the output portion per unit operation angle of the operating member changes (Fig.7, 8 and Fig. 13, 14; Yoshino et al.) according to a rotation position of the operating member.
 
Yoshino et al. fails to show: a displacement amount in the output portion per unit operation angle of the operating member changes increases or decreases according to a rotation position of the operating member, and wherein, when the operating member is operated, an operating force of the operating member is reduced.

Prior art of record does not teach or suggest structure which would enable handle (operating member) function effort to be reduced during operation through mechanical advantage of the curved cam portion. While individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675       
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675